Title: Elkanah Watson to Thomas Jefferson, 24 April 1817
From: Watson, Elkanah
To: Jefferson, Thomas


          
            Sir
            Albany. 
              24th Ap 1817
          
          Knowing You are already Sufficiently oppress’d with numerous correspondence—and probably Some unprofitable Ones, It is Sir with No Small diffidence I presume to intrude myself: I Stand pledg’d however to confine myself to a Specific object, in which I am well convinc’d, we have congenial feelings, and views.
          You have doubtless been informed of with the Successfull efforts, & progress of the Berkshire Agricultural Society—its objects—its practical usefullness, & extending a Salutary example throughout the Union.   It was my good fortune to originate, and conduct the whole machinery for Several years; I therefore make free to introduce myself to your Notice, as the late President of that institution—and author of a Tour in Holland in 1784, which I am told is hon’d with a place in your library.
          Haveing Sold my estate in Pittsfield and returned again to my former residence in this dignified State and being principally absorbed in promoting the Great Canals, and the progress of the territory of Michigan where I have purchased all the estates formerly Govr Hull’s, I have taken my Leave forever of Berkshire, and the persuits of Agriculture as a practical man farmer.   Thus much premis’d—I will Now Sir come to the express object of this communication
          Being for many Years deeply impress’d with the Salutary effects of well organiz’d Agricultural Societies, I had often witnessd by a long residence in Europe, especially in England, and the wonderful effects of our experiment in Berkshire even without Means  I suggestd to Our Mutual friend Genl Mason of Georgetown (who did Me the honor to Spend a week at my house in Pittsfield, with his charming Lady & daughter in attending Our cattle Show in 1814) the importance of the institution of a National bord of Agriculture—he fully accorded with Me, and Knowing that my mind had been absorbed in these Views for Several years, he requested I would digest, and bring forth a project he would Support.   The Result of the outlines of a System, for that great National Object are published in Niles Register the 19th Instant page 126—to which I beg leave to refer with all its crude imperfections together with the annex’d remarks also pen’d by Me.
          
          Haveing recently indirectly learn’t that your patriotic mind had Also taken a direction in the Same channel and that the public were about being benefitted by the result of your reflections in publication, which Should would have appeard in a periodical work in this City conducted by an eccentric Quaker—who has recently been compel’d to Suspend that work; under these circumstances, If I am correctly informed, I rejoice to find a Gentleman of your preeminent Standing in the great American family, So usefully, and in the evening of your invaluable Life, So patriotically imployed.
          To conclude, and to relieve you from this long letter, I beg Sir you will accept my Services in co’operating zealously with you in these Northern States to diffuse as far as my limitted influence May extend, a deep impression on the public Mind, preparatory to the next Meeting of Congress.—So as to bring the great object into immediate View—that we May before we leave the theâtre of Our beloved Country enjoy the Satisfaction of Seeing Some of its usefull effects realiz’d before we depart hence and thus Also, holding into View a prominent link in the great Chain leading to the high destinies which a’wait our blessing blessed Country & posterity.
          Permit Me respected Sir to add One more Suggestion—Should Mr Munro fortunately be fully impress’d with the important object—& thus be induced to Make it a prominent feature in his first communication to Congress I have No doubt under your transcendant influence, & example—aided by the labours of Genl Mason—& my utmost efforts—the establishment of a National bord of Agriculture—liberally endowed, would be the certain result.   I am Sir—with profound respect and esteeme. Your Obt St
          Elkanah Watson
        